Name: Commission Implementing Decision (EU) 2018/793 of 28 May 2018 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for financial year 2017 (notified under document C(2018) 3174)
 Type: Decision_IMPL
 Subject Matter: accounting;  EU finance;  agricultural policy
 Date Published: 2018-06-01

 1.6.2018 EN Official Journal of the European Union L 136/10 COMMISSION IMPLEMENTING DECISION (EU) 2018/793 of 28 May 2018 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for financial year 2017 (notified under document C(2018) 3174) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 51 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 51 of Regulation (EU) No 1306/2013, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and an audit opinion regarding the completeness, accuracy and veracity of the accounts and the reports established by the certification bodies, has to clear the accounts of the paying agencies referred to in Article 7 of that Regulation. (2) In accordance with Article 39 of Regulation (EU) No 1306/2013 the agricultural financial year begins on 16 October of year N  1 and ends on 15 October of year N. When clearing the accounts for financial year 2017, for the purpose of aligning the reference period for European Agricultural Fund for Rural Development (EAFRD) expenditure with that of the European Agricultural Guarantee Fund (EAGF), account should be taken of expenditure incurred by the Member States between 16 October 2016 and 15 October 2017, as provided for in Article 11(1) of Commission Implementing Regulation (EU) No 908/2014 (2). (3) The second subparagraph of Article 33(2) of Implementing Regulation (EU) No 908/2014 provides that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph of Article 33(1) of that Regulation, are to be established by deducting the intermediate payments for the financial year concerned from the expenditure recognised for that year in accordance with Article 33(1). The Commission is to deduct that amount from or add it to the next intermediate payment. (4) The Commission has checked the information submitted by the Member States and has communicated the results of its checks to the Member States before 30 April 2018, along with the necessary amendments. (5) For certain paying agencies, the annual accounts and the accompanying documents permit the Commission to take a decision on the completeness, accuracy and veracity of the annual accounts submitted. (6) The information submitted by certain other paying agencies requires additional inquiries and their accounts cannot therefore be cleared in this Decision. (7) In accordance with Article 83 of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3) the deadline for interim payments, as the one laid down in Article 36(5) of Regulation (EU) No 1306/2013, may be interrupted for a maximum period of six months in order to carry out additional verifications following information received that these payments are linked to an irregularity having serious financial consequences. In adopting this Decision, the Commission should take into account the amounts interrupted in order to avoid making any inappropriate or untimely payments. (8) Pursuant to Article 54(2) of Regulation (EU) No 1306/2013, 50 % of the financial consequences of non-recovery of irregularities should be borne by the Member State concerned, if recovery has not taken place within four years from the date of the recovery request, or within eight years where the recovery is taken before the national courts. Article 54(4) of Regulation (EU) No 1306/2013 requires Member States to attach to the annual accounts that they have to submit to the Commission, pursuant to Article 29 of Implementing Regulation (EU) No 908/2014, a certified table reflecting the amounts to be borne by them under Article 54(2) of Regulation (EU) No 1306/2013. Rules on the application of the Member States' obligation to report the amounts to be recovered are laid down in Implementing Regulation (EU) No 908/2014. Annex II to Implementing Regulation (EU) No 908/2014 sets out the model of the table that Member States have to use to provide information about amounts to be recovered. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. (9) Pursuant to Article 54(3) of Regulation (EU) No 1306/2013, on duly justified grounds, Member States may decide not to pursue recovery. Such a decision may be taken only if the costs already and likely to be incurred total more than the amount to be recovered, or if the recovery proves impossible owing to the insolvency recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If the decision has been taken within four years from the date of recovery request, or within eight years where the recovery is taken before the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Union budget. The amounts for which a particular Member State decided not to pursue recovery and the grounds for its decision are shown in the summary report referred to in Article 54(4) in conjunction with point (c)(iv) of Article 102(1) of Regulation (EU) No 1306/2013. Therefore, such amounts should not be charged to the Member States concerned and are consequently to be borne by the Union budget. (10) There are still amounts to be charged to the Member States, as a result of the application of Article 54(2) of Regulation (EU) No 1306/2013 in relation to the 2007-2013 programming period for EAFRD. These are presented in Annex III. (11) Article 36(3)(b) of Regulation (EU) No 1306/2013 provides that intermediate payments are to be made without overrun of the total financial programmed EAFRD contribution. Pursuant to Article 23(2) of Implementing Regulation (EU) No 908/2014, where the combined total of declarations of expenditure exceeds the total programmed contribution for a rural development programme, the amount to be paid shall be capped at the programmed amount, without prejudice to the ceiling provided for in Article 34(2) of Regulation (EU) No 1306/2013. The capped amount will be subject to a later reimbursement by the Commission following the adoption of the amended financial plan or at the closure of the programming period. (12) Pursuant to Article 41 of Regulation (EU) No 1306/2013, the Commission has already reduced or suspended a number of intermediate payments for financial year 2017 due to expenditure not effected in accordance with Union rules. In adopting this Decision, the Commission should take into account the amounts reduced or suspended on the basis of Article 41 of Regulation (EU) No 1306/2013, in order to avoid making any undue or untimely payments, or reimbursing amounts that could later be subject to financial correction. (13) In accordance with Article 51 of Regulation (EU) No 1306/2013, this Decision is without prejudice to the decisions the Commission may take subsequently to exclude from Union financing expenditure not effected in accordance with Union rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the Member States' paying agencies concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of financial year 2017 and relating to the 2014-2020 programming period, are hereby cleared. The amounts recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, are set out in Annex I. Article 2 For financial year 2017, the accounts of the Member States' paying agencies in respect of expenditure for Rural Development programmes financed by the EAFRD relating to the 2014-2020 programming period, as set out in Annex II, are not covered by this Decision and shall be the subject of a future clearance of accounts Decision. Article 3 The amounts to be charged to the Member States, as a result of the application of Article 54(2) of Regulation (EU) No 1306/2013 relating to the 2014-2020 programming period and to the 2007-2013 programming period for the European Agricultural Fund for Rural Development (EAFRD), are set out in Annex III to this Decision. Article 4 This Decision is without prejudice to future conformity clearance decisions that the Commission may take pursuant to Article 52 of Regulation (EU) No 1306/2013 to exclude from Union financing expenditure not effected in accordance with Union rules. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 May 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). ANNEX I CLEARED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME FOR FINANCIAL YEAR 2017 AMOUNT TO BE RECOVERED FROM OR PAID TO THE MEMBER STATE PER PROGRAMME Approved programmes with declared expenditure for EAFRD 2014-2020 (EUR) MS CCI Expenditure 2017 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2017 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State i ii iii = i + ii iv v = iii  iv vi vii = v  vi AT 2014AT06RDNP001 478 397 731,67 478 397 731,67 478 397 731,67 478 484 312,41  86 580,74 BE 2014BE06RDRP001 14 116 035,12 14 116 035,12 14 116 035,12 14 116 020,99 14,13 BE 2014BE06RDRP002 23 185 996,14 23 185 996,14 23 185 996,14 22 924 377,26 261 618,88 BG 2014BG06RDNP001 194 155 360,31 194 155 360,31 194 155 360,31 194 514 061,71  358 701,40 CY 2014CY06RDNP001 14 583 607,33 14 583 607,33 14 583 607,33 14 601 650,41  18 043,08 CZ 2014CZ06RDNP001 260 439 728,70 260 439 728,70 260 439 728,70 259 405 974,77 1 033 753,93 DE 2014DE06RDRN001 847 676,47 847 676,47 847 676,47 847 676,48  0,01 DE 2014DE06RDRP003 84 033 821,64 84 033 821,64 84 033 821,64 84 034 786,45  964,81 DE 2014DE06RDRP004 202 106 079,18 202 106 079,18 202 106 079,18 202 106 079,18 0,00 DE 2014DE06RDRP007 87 240 337,67 87 240 337,67 87 240 337,67 87 240 388,46  50,79 DE 2014DE06RDRP010 40 262 191,26 40 262 191,26 40 262 191,26 40 262 191,26 0,00 DE 2014DE06RDRP011 89 292 124,14 89 292 124,14 89 292 124,14 89 292 124,14 0,00 DE 2014DE06RDRP012 85 047 512,95 85 047 512,95 85 047 512,95 85 047 512,95 0,00 DE 2014DE06RDRP015 64 552 926,48 64 552 926,48 64 552 926,48 64 552 926,48 0,00 DE 2014DE06RDRP017 19 829 188,13 19 829 188,13 19 829 188,13 19 829 188,13 0,00 DE 2014DE06RDRP018 3 683 036,58 3 683 036,58 3 683 036,58 3 683 036,58 0,00 DE 2014DE06RDRP019 77 775 501,44 77 775 501,44 77 775 501,44 77 774 863,41 638,03 DE 2014DE06RDRP020 57 136 841,47 57 136 841,47 57 136 841,47 57 136 841,47 0,00 DE 2014DE06RDRP021 44 501 423,11 44 501 423,11 44 501 423,11 44 500 563,13 859,98 DE 2014DE06RDRP023 94 645 203,69 94 645 203,69 94 645 203,69 94 645 203,76  0,07 EE 2014EE06RDNP001 99 400 399,57 99 400 399,57 99 400 399,57 99 412 908,03  12 508,46 ES 2014ES06RDNP001 11 130 468,90 11 130 468,90 11 130 468,90 11 427 505,14  297 036,24 ES 2014ES06RDRP001 133 362 972,15 133 362 972,15 133 362 972,15 133 362 895,71 76,44 ES 2014ES06RDRP002 54 019 842,33 54 019 842,33 54 019 842,33 54 021 889,24  2 046,91 ES 2014ES06RDRP003 24 059 289,70 24 059 289,70 24 059 289,70 24 058 133,46 1 156,24 ES 2014ES06RDRP004 7 438 202,41 7 438 202,41 7 438 202,41 7 438 202,28 0,13 ES 2014ES06RDRP006 15 454 254,68 15 454 254,68 15 454 254,68 15 454 254,26 0,42 ES 2014ES06RDRP007 72 883 605,94 72 883 605,94 72 883 605,94 72 881 227,26 2 378,68 ES 2014ES06RDRP008 89 312 043,14 89 312 043,14 89 312 043,14 89 305 608,68 6 434,46 ES 2014ES06RDRP009 39 910 753,58 39 910 753,58 39 910 753,58 39 910 751,94 1,64 ES 2014ES06RDRP010 62 017 455,91 62 017 455,91 62 017 455,91 62 017 430,94 24,97 ES 2014ES06RDRP011 103 801 455,51 103 801 455,51 103 801 455,51 103 801 425,09 30,42 ES 2014ES06RDRP012 1 060 083,85 1 060 083,85 1 060 083,85 1 060 083,85 0,00 ES 2014ES06RDRP013 24 966 783,83 24 966 783,83 24 966 783,83 24 966 780,75 3,08 ES 2014ES06RDRP014 12 760 386,72 12 760 386,72 12 760 386,72 12 760 386,67 0,05 ES 2014ES06RDRP015 18 088 437,72 18 088 437,72 18 088 437,72 18 088 449,94  12,22 ES 2014ES06RDRP016 8 991 760,03 8 991 760,03 8 991 760,03 8 991 757,28 2,75 ES 2014ES06RDRP017 13 777 646,10 13 777 646,10 13 777 646,10 13 777 644,71 1,39 FI 2014FI06RDRP001 315 496 116,90 315 496 116,90 315 496 116,90 315 496 174,40  57,50 FI 2014FI06RDRP002 3 712 306,45 3 712 306,45 3 712 306,45 3 712 306,45 0,00 FR 2014FR06RDNP001 100 121 898,44 100 121 898,44 100 121 898,44 100 121 898,44 0,00 FR 2014FR06RDRN001 300 373,57 300 373,57 300 373,57 300 373,57 0,00 FR 2014FR06RDRP001 2 363 536,33 2 363 536,33 2 363 536,33 2 363 536,33 0,00 FR 2014FR06RDRP002 3 369 301,72 3 369 301,72 3 369 301,72 3 369 301,70 0,02 FR 2014FR06RDRP003 4 661 378,08 4 661 378,08 4 661 378,08 4 661 378,08 0,00 FR 2014FR06RDRP004 22 077 591,68 22 077 591,68 22 077 591,68 22 077 591,68 0,00 FR 2014FR06RDRP006 1 556 396,94 1 556 396,94 1 556 396,94 1 556 396,94 0,00 FR 2014FR06RDRP011 1 410 258,78 1 410 258,78 1 410 258,78 1 410 258,78 0,00 FR 2014FR06RDRP021 14 971 960,69 14 971 960,69 14 971 960,69 14 971 960,69 0,00 FR 2014FR06RDRP022 3 132 461,41 3 132 461,41 3 132 461,41 3 132 461,40 0,01 FR 2014FR06RDRP023 3 239 902,32 3 239 902,32 3 239 902,32 3 239 902,32 0,00 FR 2014FR06RDRP024 36 629 807,86 36 629 807,86 36 629 807,86 36 629 807,85 0,01 FR 2014FR06RDRP025 26 364 953,09 26 364 953,09 26 364 953,09 26 364 953,07 0,02 FR 2014FR06RDRP026 91 192 470,84 91 192 470,84 91 192 470,84 91 192 470,83 0,01 FR 2014FR06RDRP031 3 974 536,66 3 974 536,66 3 974 536,66 3 974 536,67  0,01 FR 2014FR06RDRP041 36 233 518,95 36 233 518,95 36 233 518,95 36 233 518,94 0,01 FR 2014FR06RDRP042 7 728 741,09 7 728 741,09 7 728 741,09 7 728 741,09 0,00 FR 2014FR06RDRP043 82 691 430,20 82 691 430,20 82 691 430,20 82 691 430,20 0,00 FR 2014FR06RDRP052 21 113 755,92 21 113 755,92 21 113 755,92 21 113 755,89 0,03 FR 2014FR06RDRP053 14 629 279,53 14 629 279,53 14 629 279,53 14 629 279,52 0,01 FR 2014FR06RDRP054 40 044 044,76 40 044 044,76 40 044 044,76 40 044 044,78  0,02 FR 2014FR06RDRP072 99 246 766,05 99 246 766,05 99 246 766,05 99 246 766,07  0,02 FR 2014FR06RDRP073 299 144 894,30 299 144 894,30 299 144 894,30 299 144 894,32  0,02 FR 2014FR06RDRP074 131 740 730,76 131 740 730,76 131 740 730,76 131 740 730,75 0,01 FR 2014FR06RDRP082 211 700 551,52 211 700 551,52 211 700 551,52 211 700 551,49 0,03 FR 2014FR06RDRP083 275 379 990,89 275 379 990,89 275 379 990,89 275 379 990,89 0,00 FR 2014FR06RDRP091 100 704 933,82 100 704 933,82 100 704 933,82 100 704 933,84  0,02 FR 2014FR06RDRP093 93 815 042,46 93 815 042,46 93 815 042,46 93 815 042,46 0,00 EL 2014GR06RDNP001 704 894 686,51 704 894 686,51 704 894 686,51 704 894 534,74 151,77 HR 2014HR06RDNP001 149 952 582,49 149 952 582,49 149 952 582,49 150 169 700,88  217 118,39 HU 2014HU06RDNP001 196 592 489,13 196 592 489,13 196 592 489,13 196 592 509,26  20,13 IE 2014IE06RDNP001 254 483 447,08 254 483 447,08 254 483 447,08 254 477 770,89 5 676,19 IT 2014IT06RDNP001 40 564 508,43 40 564 508,43 40 564 508,43 40 564 552,40  43,97 IT 2014IT06RDRN001 977,28 977,28 977,28 977,28 0,00 IT 2014IT06RDRP001 8 874 305,75 8 874 305,75 8 874 305,75 8 874 567,78  262,03 IT 2014IT06RDRP002 23 788 928,02 23 788 928,02 23 788 928,02 23 788 927,94 0,08 IT 2014IT06RDRP003 46 200 832,29 46 200 832,29 46 200 832,29 46 200 788,50 43,79 IT 2014IT06RDRP004 2 806 426,92 2 806 426,92 2 806 426,92 2 806 697,30  270,38 IT 2014IT06RDRP005 18 865 941,92 18 865 941,92 18 865 941,92 18 868 840,76  2 898,84 IT 2014IT06RDRP006 1 534 285,21 1 534 285,21 1 534 285,21 1 534 667,84  382,63 IT 2014IT06RDRP007 28 727 343,78 28 727 343,78 28 727 343,78 28 764 913,04  37 569,26 IT 2014IT06RDRP008 15 287 214,93 15 287 214,93 15 287 214,93 15 287 416,95  202,02 IT 2014IT06RDRP009 33 120 912,73 33 120 912,73 33 120 912,73 33 121 036,06  123,33 IT 2014IT06RDRP010 45 484 848,30 45 484 848,30 45 484 848,30 45 484 862,45  14,15 IT 2014IT06RDRP011 13 438 549,33 13 438 549,33 13 438 549,33 13 438 548,84 0,49 IT 2014IT06RDRP012 44 069 542,90 44 069 542,90 44 069 542,90 44 075 357,69  5 814,79 IT 2014IT06RDRP013 3 098 089,21 3 098 089,21 3 098 089,21 3 098 146,33  57,12 IT 2014IT06RDRP014 83 036 894,24 83 036 894,24 83 036 894,24 83 036 894,35  0,11 IT 2014IT06RDRP015 6 701 799,96 6 701 799,96 6 701 799,96 6 702 178,75  378,79 IT 2014IT06RDRP016 61 096 993,40 61 096 993,40 61 096 993,40 61 108 709,19  11 715,79 IT 2014IT06RDRP017 19 528 912,41 19 528 912,41 19 528 912,41 19 528 912,90  0,49 IT 2014IT06RDRP019 40 686 895,09 40 686 895,09 40 686 895,09 40 687 623,74  728,65 IT 2014IT06RDRP020 46 987 331,20 46 987 331,20 46 987 331,20 46 988 100,86  769,66 IT 2014IT06RDRP021 135 506 692,90 135 506 692,90 135 506 692,90 135 538 241,16  31 548,26 LT 2014LT06RDNP001 253 974 528,53 253 974 528,53 253 974 528,53 253 974 582,76  54,23 LU 2014LU06RDNP001 8 918 895,78 8 918 895,78 8 918 895,78 8 812 078,76 106 817,02 LV 2014LV06RDNP001 162 496 968,70 162 496 968,70 162 496 968,70 162 496 968,70 0,00 MT 2014MT06RDNP001 2 170 944,28 2 170 944,28 2 170 944,28 2 170 973,36  29,08 NL 2014NL06RDNP001 57 608 890,90 57 608 890,90 57 608 890,90 57 608 528,55 362,35 PL 2014PL06RDNP001 573 603 683,32 573 603 683,32 573 603 683,32 573 605 136,61  1 453,29 PT 2014PT06RDRP001 40 591 687,21 40 591 687,21 40 591 687,21 40 591 287,69 399,52 PT 2014PT06RDRP002 468 845 467,33 468 845 467,33 468 845 467,33 468 844 377,37 1 089,96 PT 2014PT06RDRP003 15 384 146,74 15 384 146,74 15 384 146,74 15 384 144,04 2,70 RO 2014RO06RDNP001 1 550 387 153,79  7 674 875,25 1 542 712 278,54 1 542 712 278,54 1 542 816 218,84  103 940,30 SE 2014SE06RDNP001 104 275 242,46 104 275 242,46 104 275 242,46 104 276 388,48  1 146,02 SI 2014SI06RDNP001 80 270 639,58 80 270 639,58 80 270 639,58 80 270 674,15  34,57 SK 2014SK06RDNP001 167 863 129,03 167 863 129,03 167 863 129,03 167 863 195,69  66,66 UK 2014UK06RDRP001 374 056 682,70 374 056 682,70 374 056 682,70 374 089 621,24  32 938,54 UK 2014UK06RDRP002 16 450 919,98 16 450 919,98 16 450 919,98 16 450 370,55 549,43 UK 2014UK06RDRP003 88 991 847,54 43 923,38 89 035 770,92 89 035 770,92 89 251 291,63  215 520,71 UK 2014UK06RDRP004 62 590 710,66 62 590 710,66 62 590 710,66 62 590 711,40  0,74 ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2017 - EAFRD List of the Paying Agencies and programmes for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Programme Denmark Danish Agricultural Agency 2014DK06RDNP001 France Office du DÃ ©veloppement Agricole et Rural de Corse 2014FR06RDRP094 Germany EU-Zahlstelle der Freien und Hansestadt Hamburg Italy Agenzia della regione Calabria per le Erogazioni in Agricoltura 2014IT06RDRP018 Spain Islas Canarias 2014ES06RDRP005 ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2017 - EAFRD Corrections according to Article 54(2) of Regulation (EU) 1306/2013 (*1) Corrections Related to the 2014-2020 Programming Period Corrections Related to the 2007-2013 Programming Period Member State Currency (National currency) (EUR) (National currency) (EUR) AT EUR     BE EUR    299,66 BG BGN   51 922,70  CY EUR     CZ CZK   486 389,94  DE (*1) EUR    48 081,10 DK (*1) DKK     EE EUR    527 298,68 ES (*1) EUR    364 234,54 FI EUR    38 756,20 FR (*1) EUR    1 835 310,17 UK GBP   41 093,19  EL EUR    473 028,15 HR HRK     HU HUF   428 063 977,00  IE EUR    95 744,91 IT (*1) EUR    334 023,46 LT EUR    2 332,84 LU EUR     LV EUR    5 032,42 MT EUR    1 129,66 NL EUR    367,70 PL PLN   2 193 312,18  PT EUR    68 876,07 RO RON   178 860,25  SE SEK   321 280,06  SI EUR    430,13 SK EUR    385 822,30 (*1) In respect of the paying agencies for which the accounts are disjoined, the reduction as laid down in Article 54(2) is to be applied once the accounts are proposed for clearance.